Citation Nr: 0734748	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  99-03 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of separate disability 
ratings-100 percent for loss of use of both lower 
extremities, 100 percent for neurogenic bowel, 20 percent for 
bladder dysfunction, 20 percent for loss of sexual function, 
and 20 percent for loss of motor function in the middle and 
lower chest-for residuals of a vertebral fracture, reduced to 
a single 100 percent disability rating for vertebral fracture 
with cord involvement, to include the issue of whether the 
reduction in rating was proper.

2.  Entitlement to restoration of special monthly 
compensation for loss of use of a creative organ, to include 
the issue of whether the reduction in rating was proper.

3.  Entitlement to restoration of special monthly 
compensation for loss of use of both lower extremities at 
levels or with complications preventing natural knee action 
with prosthesis in place, to include the issue of whether the 
reduction in rating was proper.

4.  Entitlement to restoration of special monthly 
compensation for loss of use of both lower extremities with 
additional disability (neurogenic bowel) independently 
ratable at 100 percent, to include the issue of whether the 
reduction in rating was proper. 


5.  Entitlement to annual clothing allowance benefits.


REPRESENTATION

Appellant represented by:	David W. Glasser, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to April 
1979.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1998 decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).

A video-conference hearing was held before a Member of the 
Board in January 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 
 
 

REMAND

The veteran testified before a Member of the Board in January 
2000.  Unfortunately, that Board Member subsequently retired.  
In view of this, the Board wrote to the veteran and requested 
that he state whether he desired a hearing before another 
Veterans Law Judge.  That letter is dated October 7, 2005.  
The letter advised the veteran that if he did not reply 
within 30 days from the date of the letter, the Board would 
assume that he did not want an additional hearing.  

No reply was received from the veteran, and the Board issued 
a decision in February 2006 which denied the issues on 
appeal.  That decision was later vacated by the Board on the 
basis that certain items of evidence submitted by the veteran 
had not been considered by the Board.

Significantly, in May 2006, the veteran submitted a photocopy 
of the October 2005 hearing clarification letter from the 
Board and stated that he had not received that letter until 
December 12, 2005.  He pointed out that the time limit for 
requesting a hearing had already expired by the time he 
received that letter.  He also enclosed a photocopy of an 
envelope from the VA bearing a date of mailing of December 8, 
2005.  The Board also notes that a copy of the letter which 
was CC'd to the RO is date stamped as having been received on 
December 12, 2005, which essentially corroborates the 
veteran's account of having received the letter after the 30 
day deadline had expired.  

Though not specifically stated, the clear implication from 
the veteran's correspondence is that he does in fact desire 
another hearing before a Veterans Law Judge to replace the 
hearing which was conducted by a judge who is now retired.  

A video conference hearing or a hearing before a traveling 
Veterans Law Judge must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100.

